Election/Restrictions
1.			REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a. Species A: Claims 27-30, 35-37 and 42-44(Specification: embodiment in  pages 16-17), drawn to a method, a computer program product for a programmable apparatus, a computer-readable storage medium  and a computer program of encapsulating sequences of images in a file by encapsulating the derived track and the input images in the file, wherein the description data structure comprises the information indicating which transformation operator in the list is essential and  a method of reading sequences of images in a file by reading a description data structure in metadata part of the derived track comprising a list of transformation operators used in the derived track to determine if each transformation operator is essential based on an information in the description data structure indicating which transformation operator in the list is essential.
b. Species B: Claims 31-34 and 38-41(Specification: embodiment in page 18), drawn to methods of encapsulating and reading sequences of images in a file by encapsulating the derived track and the input images in the file, wherein the list of 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims.
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of encapsulating and reading sequences of images in a file by encapsulating the derived track and the input images in the file, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vinod Kumar Malamal Vadakital, et al (Vinod Kumar Malamal Vadakital, et al.,“Derived visual tracks for ISOBMFF and HEIF,” ISO/IECJTC1/SC29/WG11, MPEG2016/M37869,11.MPEG MEETING,February2016, San Diego, CA, February 2016, pp.1-6: cited in IDS by Applicant).  The existence of a reference for an independent claim shows that there is a presumption of lack of novelty. For several claims to be considered as relating to one single invention it is necessary that those claims have in common a feature or group of features that can be considered to be new and inventive over the prior art. Therefore, these claims should be considered as relating to different inventions.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Ana Picon-Feliciano/Examiner, Art Unit 2482                  



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482